January 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         DENNIS WALKER, Appellant

NO. 14-13-00236-CV                          V.

                          LARRY SCHION, Appellee
                     ________________________________

      This cause, an appeal from the judgment signed February 28, 2013 in favor
of appellee Larry Schion, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant Dennis Walker to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.